DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments, see Applicant’s Remarks, filed 03/09/2021, with respect to the rejection(s) of claim(s) 1, 3-9, and 11-17 under 35 U.S.C. 102(a)(1) over Bald (US Pub. No. 2003/0234652 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “EGON: Portable In-Situ Energy Measurement for Low-Power Sensor Devices”, Heitmann et al..

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “EGON: Portable In-Situ Energy Measurement for Low-Power Sensor Devices”, Heitmann et al. (referred hereafter Heitmann et al.).
Referring to claim 1, Heitmann et al. disclose a measurement device (Figure 1) comprising:
e.g., Measurement EGON – Figure 1) configured to perform measurements on an electric signal of a device under test (e.g., DUT  – Figure 1) while applying at least one measurement parameter (e.g., Figure 3) for performing the measurements (page 4, Energy meter section; Target Integration section; pages 4-5, Measurement section; Figure 2 & 3);
an integrated direct current source configured to power the device under test (Figure 2; pages 3-4, Battery Management section; page 4, Power Management section);
a monitoring circuit (Figures 1 & 2) configured to monitor at least one monitoring parameter of the direct current source, the at least one monitoring parameter comprising information gathered from the integrated direct current source (page 4, Processing section; pages 4-5, D. Software Design section; page 5, IV. Evaluation section; Figure 3); and
a control circuit (e.g., MCU – Figure 2) configured to control the measurement parameter (page 4, Processing section; pages 4-5, D. Software Design section; page 5, IV. Evaluation section; Figure 3),
wherein the control circuit is configured to control the measurement parameter in response to the monitoring parameter (page 4, Processing section; pages 4-5, D. Software Design section; page 5, IV. Evaluation section; Figure 3); and
wherein important events (page 3, III. Technical Details: 1st – 2nd para.; page 3, A. Design Goals section) of the direct current source are detected and taken into account for setting (e.g., setups/reset) the measurement device (page 4, Power Management section; pages 4-5, D. Software Design section). 
As to claim 3, Heitmann et al. disclose a measurement device (Figure 1), wherein the control circuit is further configured to control the output of the direct current source in response to the measurements performed by the measurement unit (page 4, Processing section; pages 4-5, D. Software Design section; page 5, IV. Evaluation section; Figure 3). 
Referring to claim 4, Heitmann et al. disclose a measurement device (Figure 1), wherein the monitoring unit is a hardware circuit (Figure 1; page 3, C. Hardware design: lines 21-4). 
As to claim 5, Heitmann et al. disclose a measurement device (Figure 1), wherein the measurement unit is configured to be initiated to perform a measurement by the monitoring page 4, Energy Meter section; Target Integration section; pages 4-5, Measurement section; Figure 2 & 3). 
Referring to claim 6, Heitmann et al. disclose a measurement device (Figure 1), wherein the measurement unit is configured to be initiated to perform a measurement by monitoring at least one of the power off and power on of the direct current source (page 3, III. Technical Details: 1st – 2nd para.; pages 3-4, Battery Management section; page 4, Internal section). 
As to claim 7, Heitmann et al. disclose a measurement device (Figure 1), wherein the power consumption is a monitoring parameter (Abstract; pages 1-2, Introduction section; page 4, Target Integration section; page 5, IV. Evaluation section; Figure 3). 
Referring to claim 8, Heitmann et al. disclose a measurement device (Figure 1), wherein the control circuit is configured to switch the direct current source on or off in response to physical values measured by the measurement device at the device under test (page 3, III. Technical Details: 1st – 2nd para.; pages 3-4, Battery Management section; page 4, Internal section). 
As to claim 9, Heitmann et al. disclose a method (Abstract) for measuring a device under test (e.g., DUT  – Figure 1) by using a measurement device having a measurement unit for performing measurements (e.g., Measurement EGON – Figure 1) on an electric signal of the device under test (Figure 3), an integrated direct current source for powering the device under test (Figure 2; pages 3-4, Battery Management section; page 4, Power Management section), and a monitoring circuit for monitoring at least one monitoring parameter (Figures 1-3), the method comprising:
applying, by the measuring unit, at least one measurement parameter for measuring the device under test (page 4, Energy meter section; Target Integration section; pages 4-5, Measurement section; Figure 2 & 3); and
monitoring, by the monitoring circuit, at least one monitoring parameter of the direct current source, the at least one monitoring parameter comprising information gathered from the integrated direct current source (page 4, Processing section; pages 4-5, D. Software Design section; page 5, IV. Evaluation section; Figure 3), 
page 4, Processing section; pages 4-5, D. Software Design section; page 5, IV. Evaluation section; Figure 3), and
wherein important events (page 3, III. Technical Details: 1st – 2nd para.; page 3, A. Design Goals section) of the direct current source are detected and taken into account for setting (e.g., setups/reset) the measurement device (page 4, Power Management section; pages 4-5, D. Software Design section).
Referring to claim 11, Heitmann et al. disclose a method (Abstract) for measuring a device under test (e.g., DUT  – Figure 1) by using a measurement device having a measurement unit for performing measurements (e.g., Measurement EGON – Figure 1) on an electric signal of the device under test (Figure 3), an integrated direct current source for powering the device under test (Figure 2; pages 3-4, Battery Management section; page 4, Power Management section), and a monitoring circuit for monitoring at least one monitoring parameter (Figures 1-3),
wherein a measurement is initiated by the at least one monitoring parameter (page 4, Energy Meter section; Target Integration section; pages 4-5, Measurement section; Figure 2 & 3). 
As to claim 12, Bald discloses a method (Abstract) for measuring a device under test (e.g., DUT – Figure) by using a measurement device having a measurement unit for performing measurements (e.g.,) on an electric signal of the device under test (Figure ), an integrated direct current source for powering the device under test (), and a monitoring circuit for monitoring at least one monitoring parameter (Figure),
wherein a measurement is initiated by at least one of the power off and power on of the direct current source (page 3, III. Technical Details: 1st – 2nd para.; pages 3-4, Battery Management section; page 4, Internal section). 
Referring to claim 13, Heitmann et al. disclose a method (Abstract) for measuring a device under test (e.g., DUT  – Figure 1) by using a measurement device having a measurement unit for performing measurements (e.g., Measurement EGON – Figure 1) on an electric signal of the device under test (Figure 3), an integrated direct current source for powering the device under test (Figure 2; pages 3-4, Battery Management section; page 4, Power Management section), and a monitoring circuit for monitoring at least one monitoring parameter (Figures 1-3),
wherein a power consumption of the direct current source is measured as a monitoring parameter, a measurement being initiated in response to a change in the power consumption (Abstract; pages 1-2, Introduction section; page 4, Target Integration section; page 5, IV. Evaluation section; Figure 3). 
As to claim 14, Heitmann et al. disclose a method (Abstract) for measuring a device under test (e.g., DUT  – Figure 1) by using a measurement device having a measurement unit for performing measurements (e.g., Measurement EGON – Figure 1) on an electric signal of the device under test (Figure 3), an integrated direct current source for powering the device under test (Figure 2; pages 3-4, Battery Management section; page 4, Power Management section), and a monitoring circuit for monitoring at least one monitoring parameter (Figures 1-3),
wherein the output of the direct current source is controlled in response to the measurements performed (page 4, Processing section; pages 4-5, D. Software Design section; page 5, IV. Evaluation section; Figure 3). 
Referring to claim 15, Heitmann et al. disclose a method (Abstract) for measuring a device under test (e.g., DUT  – Figure 1) by using a measurement device having a measurement unit for performing measurements (e.g., Measurement EGON – Figure 1) on an electric signal of the device under test (Figure 3), an integrated direct current source for powering the device under test (Figure 2; pages 3-4, Battery Management section; page 4, Power Management section), and a monitoring circuit for monitoring at least one monitoring parameter (Figures 1-3),
wherein the direct current source is at least one of switched on and switched off in response to physical values obtained from the device under test (page 3, III. Technical Details: 1st – 2nd para.; pages 3-4, Battery Management section; page 4, Internal section). 
As to claim 16, Heitmann et al. disclose a measurement device (e.g., Measurement EGON – Figure 1) comprising:
e.g., DUT  – Figure 1) while applying at least one measurement parameter (Figure 3) for performing the measurements (page 4, Energy meter section; Target Integration section; pages 4-5, Measurement section; Figure 2 & 3);
an integrated direct current source configured to power the device under test (Figure 2; pages 3-4, Battery Management section; page 4, Power Management section);
a monitoring circuit (Figures 1 & 2) configured to monitor at least one monitoring parameter of the direct current source (page 4, Processing section; pages 4-5, D. Software Design section; page 5, IV. Evaluation section; Figure 3); and
a control circuit (e.g., MCU – Figure 2) configured to control the measurement parameter (page 4, Processing section; pages 4-5, D. Software Design section; page 5, IV. Evaluation section; Figure 3),
wherein the measurement device is enabled to observe parameters of the direct current source while measuring the device under test such that changes of the physical values measured during the measurements are compared or put in relation with characteristics of the direct current source while monitoring the at least one monitoring parameter (page 4, Energy meter section; Target Integration section; pages 4-5, Measurement section; Figure 2 & 3), 
wherein the control circuit is configured to control the measurement parameter in response to the monitoring parameter (page 4, Processing section; pages 4-5, D. Software Design section; page 5, IV. Evaluation section; Figure 3); and
wherein important events (page 3, III. Technical Details: 1st – 2nd para.; page 3, A. Design Goals section) of the direct current source are detected and taken into account for setting (e.g., setups/reset) the measurement device (page 4, Power Management section; pages 4-5, D. Software Design section). 
Referring to claim 17, Heitmann et al. disclose a measurement device (Figure 1), wherein the control circuit is further configured to control the output of the direct current source in response to the measurements performed by the measurement unit (page 4, Processing section; pages 4-5, D. Software Design section; page 5, IV. Evaluation section; Figure 3); and wherein the measurement pages 3-4, Battery Management section; page 4, Power Management section).
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 3-9, and 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864